Citation Nr: 9934372	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-31 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, for the purpose of VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 1997 RO rating decision which 
denied the veteran's claim for service connection for 
residuals of dental trauma, for the purpose of VA outpatient 
dental treatment.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for residuals of 
dental trauma, for the purpose of VA outpatient dental 
treatment.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of 
dental trauma, for the purpose of VA outpatient dental 
treatment, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from October 
1943 to December 1945.  

[In reporting teeth numbers in service medical records, the 
Board has converted the reported numbers to the numbers of 
the current numbering system.]  Service medical and dental 
records show that the veteran was missing 7 teeth on his 
initial enlistment examination in October 1943, including 
teeth numbers 1, 4, 13, 16, 19, 30, and 32.  It was noted 
that there was malocclusion, a bridge was serviceable, and 
defects included absence of teeth with replacements.  An 
October 1943 dental examination, shortly after the veteran 
began active duty, indicates the missing teeth were numbers 
3, 4, 13, 16, 19, 30, and 32.  Fillings and disease of 
several other teeth were also noted.  Subsequent dental 
records in service show treatment for dental disease and do 
not show dental trauma.  On an October 1945 report of 
prosthetic dental evaluation (for dentures), it was noted the 
veteran was missing 9 teeth (numbers 1, 2, 4, 13, 15, 19, and 
30-32).  In November 1945, an impression was taken for 
partial upper and lower dentures, which were inserted in 
December 1945.  On a December 1945 separation dental 
examination, the veteran was missing 11 teeth (numbers 1-4, 
13-15, 19, and 30-32).  It was noted that the veteran had 
partial upper and lower dentures.  His defect was described 
as absence of teeth with replacements.  

Dental records dated from May 1988 to May 1994 from Paul 
Fleisher, D.D.S., show that when the veteran was initially 
seen in May 1988 he was missing 15 teeth, including teeth 
numbers 1-4, 8, 10, 13-17, 19, and 30-32.  He thereafter had 
dental treatment to include prophylaxis, fillings, and root 
canal therapy.  In May 1994, he was seen for a recently 
broken tooth.

In a March 1997 statement, the veteran claimed service 
connection for a dental condition.  He asserted that while on 
active duty he received dental treatment, including dentures, 
due to trauma.  

On an April 1997 statement, apparently from a private 
dentist, it was noted that the veteran was seen in August 
1995 for repair of his partial upper denture, namely tooth 
number 9, and later in August 1995 he received dental 
prophylaxis.  

On his September 1997 substantive appeal, the veteran argued 
that when he entered the service he had all of his teeth but 
that he was missing 11 teeth at the time of his discharge 
from service.  He claimed that the reason for the loss of 
teeth was due to his duties as a gunner, which exposed him to 
vibrations that loosened all his gold fillings, thereby 
enabling air to get under the fillings and cause severe pain.  
He said this is why he was given dentures in service.  He 
mentioned extensive dental work after service by a dentist 
who has since died and whose records are unavailable.  

On a December 1997 VA examination, the veteran claimed that 
he had all of his teeth when he entered the service, although 
some of his back teeth had gold restorations.  He reported 
that some of these fillings failed due to vibrations of the 
guns on the ship and that air got under the fillings, making 
the teeth painful.  He reported that the Navy dentist removed 
the gold fillings and attempted to repair the teeth but that 
ultimately several upper and lower back teeth were extracted 
and replaced with partial dentures during service.  The 
veteran's chief complaint concerned a recently broken upper 
tooth which he could not afford to have repaired.  An 
extraoral examination was noncontributory.  An intraoral 
examination revealed that the veteran was missing 15 teeth, 
including teeth numbers 1-4, 8, 10, 13-16, 18, 19, and 30-32.  
Teeth numbers 3, 4, 8, 10, and 13-15 were replaced with a 
maxillary removable partial denture.  Teeth numbers 18 and 19 
were replaced as abutments on a fixed bridge from tooth 
number 17 to tooth number 20.  The missing lower right 
posterior teeth were not replaced, and tooth number 11 had no 
clinical crown and was retained as a root fragment only.  The 
mucosa overlying the right tuberosity was inflamed, and it 
was noted that the veteran wore his maxillary denture 24 
hours a day.  The remainder of the intraoral examination was 
noncontributory.  A Panorex X-ray confirmed these clinical 
findings and was otherwise noncontributory.  The diagnosis 
was partially edentulous veteran; missing teeth numbers 3, 4, 
8, 10, 13-15, 18, and 19 were replaced with fixed bridge work 
and a removable denture; missing teeth numbers 1, 16, and 30-
32 were not replaced; and tooth number 11 was retained as a 
root fragment only.  

At a March 1998 hearing at the RO before a hearing officer, 
the veteran testified that in service he was a gunner on a 
Liberty Ship and that the repercussion of the gun recoiling 
caused his gold fillings to loosen (according to an in-
service dentist); that air then got under his fillings and 
caused extreme pain; and that while on the ship his fillings 
were removed but not replaced with anything, resulting in 
cavities and decay and requiring extraction of the teeth.  
The veteran essentially claimed that he should be service-
connected for dental trauma so that he could receive proper 
dental treatment from the VA.  He testified that on 
enlistment in the service he had all of his teeth, with two 
gold-plated back teeth on each side, and that the plating had 
loosened from the compression, or recoil, of the gun, no more 
than six inches away from him.  He indicated that the ship he 
served aboard carried troops and equipment and that the gun 
he operated was used mostly for target practice.  He related 
that when the loosened caps where taken off his back teeth it 
was noticed that his teeth were rotting away, so they were 
extracted.  On discharge from the service, he had partial 
upper and lower replacements.  The veteran's representative 
stated that when the caps were taken off the veteran's teeth 
they were not replaced, thus leading to tooth decay.  

The veteran failed to report for a Board hearing at the RO 
(Travel Board hearing) in November 1999.

II.  Analysis

The veteran seeks service connection for residuals of dental 
trauma for the purpose of VA outpatient dental treatment.  
Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).  [Effective June 8, 1999, the 
foregoing regulations were combined into a new version of 38 
C.F.R. § 3.381, but there has been no substantive change in 
the legal provisions which would affect the present case.  
See 38 C.F.R. § 3.381 (1999); 64 Fed. Reg. 30393 (1999).]  
The significance of establishing service connectin for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible for perpetual VA dental care for the 
condition.  38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & Supp. 
1999); 38 C.F.R. § 17.161(c) (1999).

The veteran claims service connection should be established 
for his dental condition (including missing teeth), for VA 
dental treatment purposes, because his dental condition was 
caused by dental trauma in service.  He alleges that the 
dental trauma in service involved his teeth vibrating when he 
operated a gun aboard his ship.  He maintains that such 
caused gold fillings to loosen on several back teeth, which 
allowed air to get under them, and this in turn led to  
removal of the fillings, tooth decay, extraction of several 
teeth, and being provided with dentures.

The veteran's claim presents the threshold question of 
whether he has submitted competent evidence to demonstrate 
that his claim is well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990). If he has not done so, there is no VA duty to assist 
him in developing the claim, and the claim must be denied.  
Id.

A well-grounded claim for service connection requires 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some circumstance, 
lay evidence), and of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Contrary to the veteran's current assertion that he had all 
his teeth when he entered service in 1943, the service 
medical records show he was then missing 7 teeth, wore a 
bridge, and had fillings and disease of several other teeth.  
Service records show treatment for dental disease, not 
trauma.  The veteran apparently had additional teeth 
extracted in service, as 11 teeth were missing when he left 
service in 1945.  Dentures were provided during service.  The 
service medical record do not suggest that any additional 
tooth extractions or other dental conditions in service were 
associated with trauma.

Post-service dental records show several additional teeth 
were lost after service, as the veteran had 15 teeth missing 
when examined in 1988.  The private dental records since 
1988, and the 1997 VA dental examination, note the veteran's 
dental condition, including missing teeth, but the file 
contains no medical evidence to link the current dental 
condition to alleged service trauma.

The claim for service connection for a dental condition due 
to service trauma is based on the veteran's assertion that 
vibrations from a gun on his ship during service constituted 
dental trauma.  However, the pertinent legal authority 
provides that the dental condition must result from combat 
wounds or other service trauma, and such contemplates an 
external injury such as a blow to the mouth.  See VAOPGCPREC 
5-97.  But even assuming, as alleged, that the veteran had 
vibrations of his teeth when operating a gun in service, and 
that such was dental trauma, the claim is not well grounded 
because there is no medical evidence to link the current 
dental condition to service trauma.  Caluza, supra.  Neither 
the service nor post-service medical records attribute a 
dental condition to service trauma.  The veteran, as a 
layman, has no competence to give a medical opinion on 
diagnosis or etiology of a condition, and his statements on 
such matters do not serve to make his claim well grounded.  
Grottveit, supra.  At his recent RO hearing, the veteran 
alleged that a service dentist told him vibrations from guns 
resulted in a dental condition; but the veteran's lay 
assertion, as to what a service dentist purportly said, does 
not constitute competent medical evidence of causality for a 
well-grounded claim.  Dean v. Brown, 8 Vet.App. 449 (1995).  
The veteran's lay history regarding the cause of his 
condition, merely transcribed in the recent VA examination 
report, also does not consitute competent medical evidence of 
causality for a well-grounded claim.  LeShore v. Brown, 8 
Vet.App. 406 (1995).  

The veteran has not presented any competent medical evidence 
to link any dental condition--which in this case involves 
missing teeth replaced by dentures--to any service trauma.  
Without such competent medical evidence of causality, the 
claim for service connection for a dental condition due to 
service trauma, for VA treatment purposes, is not plausible 
and must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza; supra.


ORDER

Service connection for residuals of dental trauma, for the 
purpose of VA outpatient dental treatment, is denied. 



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

